On June 14, 1920, respondents brought an action against defendants and appellant in the district court for Valley county to quiet title to certain real estate. On September 13, 1920, appellant filed an answer and cross-complaint. After trial, the district court made its findings in favor of respondents and on April 18, 1922, entered a decree quieting their title in the premises as against defendants and appellant. On May 3, 1922, appellant perfected this appeal from that judgment. A transcript on appeal was filed in this court, June 25, 1923. On October 14, 1924, the case came on for hearing, no briefs having been filed. Appellant was not represented in person or by counsel on the hearing. Respondents appeared by counsel. Thereupon the case was taken under advisement on the record. Thereafter appellant's counsel filed a motion asking leave to submit a brief or at least a written assignment of error. In view of the fact that the appeal was perfected two and one-half years ago, that the transcript has been on file in this court about sixteen months, and that the affidavit in support of the motion does not show any excuse for the failure to file a brief, we conclude that there is no satisfactory reason for adding to the delay which has *Page 797 
already occurred in the prosecution of this appeal, and that the motion should be denied. Under Rule 48 an affirmance of the judgment is in order. However, we have examined the assignments of error which counsel tendered with his motion and an examination of the record convinces us that they are not well taken.
The judgment is affirmed, with costs to respondents.
Dunn and Wm. E. Lee, JJ., concur.